Case 2:20-cv-03235-PSG-DFM Document 24 Filed 03/02/21 Page 1 of 5 Page ID #:280




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  ERIC DWIGHT RICE,                          Case No. CV 20-03235-PSG (DFM)

           Petitioner,                       ORDER GRANTING
                                             RESPONDENT’S MOTION TO
              v.                             VACATE AND DISMISSING
                                             PETITION
  GAVIN NEWSOM,

           Respondent.



        On April 2, 2020, Eric D. Rice (“Petitioner”), a state prisoner
 proceeding pro se, constructively filed a Petition for Writ of Habeas Corpus
 (“Petition”). See Dkt. 1. In Ground One, Petitioner contends that his 1990
 convictions should not have counted as strikes under California’s Three Strikes
 Law. See id. at 7. In Ground Two, Petitioner asks for “assisted suicide by
 lethal injection in the interest of justice.” Id. In Ground Three, Petitioner seeks
 resentencing under California Propositions 47 and 57. See id. Before the Court
 is Respondent’s Motion to Vacate.1 See Dkt. 16.
       For the reasons set forth below, the Motion is GRANTED and the
 Petition is DISMISSED.


       1
         Petitioner also filed in January 2021 a motion for appointment of
 counsel. See Dkt. 19. The Court denies that request for the same reasons set
 out in its November 25, 2020 order. See Dkt. 15.
Case 2:20-cv-03235-PSG-DFM Document 24 Filed 03/02/21 Page 2 of 5 Page ID #:281




                                   BACKGROUND
         In 1999, a Los Angeles County Superior Court jury convicted Petitioner
 of second-degree robbery. See Lodged Document (“LD”) 1 at 2. The trial court
 found that Petitioner had suffered five prior serious felony convictions within
 the meaning of California Penal Code sections 667(a)(1) and 1170.12(a)-(d).
 Id. at Petitioner was sentenced to 35 years to life in state prison under
 California’s Three Strikes Law.
         In 2002, Petitioner filed a federal habeas corpus petition in the Eastern
 District of California. On August 15, 2005, the District Judge denied the
 petition on the merits. See LD 2. On July 25, 2006, the Ninth Circuit affirmed.
 See LD 4.
         In 2015, Petitioner filed a second federal habeas corpus petition in this
 Court. On April 9, 2015, the District Judge summarily dismissed the petition
 as second or successive. See LD 6. On December 7, 2015, the Ninth Circuit
 denied Petitioner’s request for a certificate of appealability. See LD 8. On May
 19, 2016, the Ninth Circuit denied Petitioner’s motion for reconsideration. See
 LD 9.
         On December 24, 2018, Petitioner filed a state habeas corpus petition,
 seeking “assisted suicide” or resentencing under California Propositions 47
 and 57. See Dkt. 1 (“Petition”) at 2. On December 28, 2018, the Los Angeles
 Superior Court denied the petition, stating that it had “neither the legal
 jurisdiction nor the moral authority to order that Petitioner be put to death.”
 Id. at 11. On November 13, 2018, Petitioner filed a habeas corpus petition with
 the California Court of Appeal. See
 https://appellatecases.courtinfo.ca.gov/search.cfm?dist=2 (Search for “Eric,
 Eric”). On January 31, 2019, the petition was denied “on the grounds
 petitioner is not entitled to resentencing under Senate Bill 1393 and his



                                           2
Case 2:20-cv-03235-PSG-DFM Document 24 Filed 03/02/21 Page 3 of 5 Page ID #:282




 remaining claim was previously raised in prior petitions are rejected.” Id.
 (citations omitted).
                              PROCEDURAL POSTURE
       Petitioner filed the instant Petition on April 2, 2020. After the Court
 issued an Order to Show Cause for failure to exhaust, Petitioner moved for a
 stay under Rhines v. Weber, 544 U.S. 269 (2005). See Dkt. 6. On August 5,
 2020, Respondent filed a Motion to Vacate Order Requiring Response to
 Request for Stay, arguing that the Court lacked jurisdiction because Petitioner
 named the wrong respondent and the Petition was second or successive. See
 Dkt. 9. On August 24, the Court granted Respondent’s motion on the ground
 that Petitioner had failed to name a proper respondent but denied it on the
 ground that the Petition was second or successive. See Dkt. 12. The Court
 explained:
       The instant Petition, however, appears to challenge, at least in
       part, the state court’s denial of his motion to reconsider his
       sentence under Proposition 57. See Petition at 2, 6-7. That ballot
       initiative went into effect on November 9, 2016, after Petitioner’s
       2002 and 2015 filings. See Hill v. State of Alaska, 297 F.3d 895,
       898 (9th Cir. 2002) (“The Supreme Court has declined to read
       § 2244 to preclude prisoners from bringing habeas claims that
       could not have been brought in earlier petitions.”). Additionally,
       the Petition also appears to raise claims related to Proposition 47.
       See Petition at 2, 6-7. The Ninth Circuit has left open the question
       of whether a habeas petitioner’s “unsuccessful effort to obtain
       relief under . . . California ballot iniative[s] . . . result[s] in issuance
       a new, intervening judgment for purposes of § 2244(b).” Morales
       v. Sherman, 949 F.3d 474, 476 (9th Cir. 2020).
 Id. at 2-3.


                                            3
Case 2:20-cv-03235-PSG-DFM Document 24 Filed 03/02/21 Page 4 of 5 Page ID #:283




       On December 16, 2020, Respondent again moved to vacate, now
 arguing that Ground One is successive and no claims are cognizable on federal
 habeas review. See Dkt. 16. Petitioner filed an opposition. See Dkt. 20.
                                     DISCUSSION
       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
 applies to the instant Petition. AEDPA “greatly restricts the power of federal
 courts to award relief to state prisoners who file second or successive habeas
 corpus petitions.” Tyler v. Cain, 533 U.S. 656, 661 (2001). It requires that
 “before filing [a second or successive habeas corpus] application in the district
 court, a prisoner ‘shall move in the appropriate court of appeals for an order
 authorizing the district court to consider the application.’” Burton v. Stewart,
 549 U.S. 147, 152-53 (2007) (quoting 28 U.S.C. § 2244(b)(3)(A)). The court of
 appeals may authorize the filing of a second or successive petition only if it
 determines that at least one of the petitioner’s claims satisfies the requirements
 of 28 U.S.C. § 2244(b). See Nevius v. McDaniel, 218 F.3d 940, 945 (9th Cir.
 2000).
       The Court agrees with Respondent that Ground One is successive.
 Petitioner argues that his 1990 convictions for robbery and attempted murder
 could not be used as strikes at his 1999 sentencing because he was never
 informed that they could be used to enhance his sentence. See Petition at 6-7.
 Because Petitioner could have raised this claim in his prior federal habeas
 petitions, it is successive. See McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir.
 200) (holding that a “habeas petition is second or successive . . . if it raises
 claims that were or could have been adjudicated on the merits” in an earlier
 federal petition).
       The Court also agrees with Respondent that Grounds Two and Three
 are not cognizable. See Dkt. 16 at 6-7. Petitioner’s request for assisted suicide
 is not a basis for habeas relief. And Petitioner’s claim regarding the denial of


                                           4
Case 2:20-cv-03235-PSG-DFM Document 24 Filed 03/02/21 Page 5 of 5 Page ID #:284




 his petition for resentencing challenges only the application of state law and is
 thus not cognizable on federal habeas review. See Wilson v. Corcoran, 562
 U.S. 1, 5 (2010) (“[F]ederal habeas corpus relief does not lie for errors of state
 law.”); Preciado v. Spearman, No. 20-908, 2020 WL 3491564, at *2 (C.D. Cal.
 June 26, 2020) (habeas claims pursuant to Proposition 47 not cognizable and
 collecting cases); Jordan v. Holbrook, No. 19-1883, 2020 WL 4336277, at *3
 (C.D. Cal. Mar. 18, 2020) (habeas claims pursuant to Proposition 57 not
 cognizable and collecting cases).
                                     CONCLUSION
       Respondent’s Motion to Vacate is GRANTED. The Petition is
 DISMISSED. If Petitioner wishes to make a second or successive application
 in this Court, he must first file a “Motion for Order Authorizing District Court
 to Consider Second or Successive Petition Pursuant to 28 U.S.C.
 § 2244(b)(3)(A)” directly with the Ninth Circuit.
       A certificate of appealability will not issue because there has not been a
 showing that “reasonable jurists could debate whether (or, for that matter,
 agree that) the petition should have been resolved in a different manner or that
 the issues presented were ‘adequate to deserve encouragement to proceed
 further. ” Slack v. McDaniel, 529 U.S. 473, 484 (2000).


  Date: 3/2/21                                ___________________________
                                              PHILIP S. GUTIERREZ
                                              Chief United States District Judge

  Presented by:


  ___________________________
  DOUGLAS F. MCCORMICK
  United States Magistrate Judge



                                          5
